UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR c TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-50256 WHITESTONE REIT (Exact name of registrant as specified in its charter) Maryland 76-0594970 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 2600 South Gessner, Suite 500 Houston, Texas 77063 (Address of principal executive offices) (713) 827-9595 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of the registrant’s Common Shares of Beneficial Interest outstanding at November 8, 2007, was 10,001,269. Page PART IFINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 2 Consolidated Statements of Operations for the Three andNine Months Ended September 30, 2007and 2006 (unaudited) 3 Consolidated Statements of Changes in Shareholders' Equity for theNine Months Ended September 30, 2007 (unaudited) 4 Consolidated Statements of Cash Flows for theNine Months Ended September 30, 2007and 2006 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4T. Controls and Procedures 33 PART IIOTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 37 i PART I – FINANCIAL INFORMATION Item 1.Financial Statements WHITESTONE REIT AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (in thousands except share data) September 30, December 31, 2007 2006 (unaudited) ASSETS Property $ 174,161 $ 173,858 Accumulated depreciation (27,168 ) (24,259 ) Property, net 146,993 149,599 Cash and cash equivalents 19,880 8,298 Escrows and acquisition deposits 606 382 Note receivable - 604 Accrued rent and accounts receivable, net of allowance for doubtful accounts 5,358 4,762 Unamortized lease commissions and loan costs 2,868 2,890 Prepaid expenses and other assets 512 552 TOTAL ASSETS $ 176,217 $ 167,087 LIABILITIES AND SHAREHOLDERS' EQUITY Notes payable $ 83,610 $ 66,363 Accounts payable and accrued expenses 4,551 6,246 Tenants' security deposits 1,619 1,455 Dividends and distributions payable 2,403 2,400 TOTAL LIABILITIES 92,183 76,464 Minority interests of unit holders in Operating Partnership; 5,808,337 units at September 30, 2007 and December 31, 2006 29,195 31,709 Shareholders' equity Preferred shares, $0.001 par value per share; 50,000,000 shares authorized; none issued and outstanding at September 30, 2007 and December 31, 2006 - - Common shares, $0.001 par value per share; 400,000,000 shares authorized; 10,001,269 and 9,974,362 issued and outstanding at September 30, 2007 and December 31, 2006, respectively 10 10 Additional paid-in-capital 72,273 72,012 Accumulated deficit (17,444 ) (13,108 ) TOTAL SHAREHOLDERS' EQUITY 54,839 58,914 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 176,217 $ 167,087 See notes to consolidated financial statements 2 WHITESTONE REIT AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (unaudited) (unaudited) Revenues Rental income $ 6,453 $ 6,318 $ 18,699 $ 18,452 Tenants' reimbursements 1,338 1,123 4,071 3,723 Other income 14 175 148 347 Total revenues 7,805 7,616 22,918 22,522 Operating expenses Property operation and maintenance 2,358 1,919 6,531 5,505 Real estate taxes 1,021 921 2,932 2,756 Property management and asset management fees to an affiliate - 556 - 1,360 General and administrative 1,413 372 4,898 1,110 Depreciation and amortization 1,622 1,506 4,851 4,780 Total operating expenses 6,414 5,274 19,212 15,511 Operating income 1,391 2,342 3,706 7,011 Other income (expense) Interest income 157 60 449 245 Interest expense (1,375 ) (1,229 ) (4,007 ) (3,939 ) Gain on sale of real estate 148 - 148 - Change in fair value of derivative instrument (45 ) (199 ) (29 ) (4 ) Income before minority interests 276 974 267 3,313 Minority interests in income of Operating Partnership (104 ) (371 ) (100 ) (1,288 ) Net income $ 172 $ 603 $ 167 $ 2,025 Net income per common share $ 0.017 $ 0.061 $ 0.017 $ 0.212 Weighted-average shares outstanding 10,001 9,830 9,998 9,548 See notes to consolidated financial statements 3 WHITESTONE REIT AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (in thousands) Additional Common Shares Paid-in Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2006 9,974 $ 10 $ 72,012 $ (13,108 ) $ 58,914 Issuance of shares under dividend reinvestment plan at $9.50 per share 27 - 261 - 261 Net loss - - - 167 167 Dividends - - - (4,503 ) (4,503 ) Balance, September 30, 2007 (unaudited) 10,001 $ 10 $ 72,273 $ (17,444 ) $ 54,839 See notes to consolidated financial statements 4 WHITESTONE REIT AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended September 30, 2007 2006 (unaudited) Cash flows from operating activities: Net income $ 167 $ 2,025 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 3,915 3,811 Amortization 936 969 Minority interests in income of Operating Partnership 100 1,288 Gain on sale of real estate (148 ) - Bad debt expense 563 247 Change in fair value of derivative instrument 29 (4 ) Changes in operating assets and liabilities: Escrows and acquisition deposits (254 ) 3,927 Receivables (1,159 ) (382 ) Unamortized lease commissions and loan costs (767 ) (777 ) Prepaid expenses and other assets 40 (118 ) Accounts payable and accrued expenses (1,520 ) (8 ) Tenants' security deposits 164 64 Prepaid rent (175 ) 135 Net cash provided by operating activities 1,891 11,177 Cash flows from investing activities: Additions to real estate (1,435 ) (1,228 ) Proceeds from the sale of real estate 275 - Repayment of note receivable 604 12 Net cash used in investing activities (556 ) (1,216 ) Cash flows from financing activities: Dividends paid (4,466 ) (4,553 ) Distributions paid to OP unit holders (2,648 ) (2,925 ) Proceeds from issuance of common shares 261 8,724 Decrease in stock offering proceeds escrowed - (1,091 ) Proceeds from notes payable 22,769 35,281 Repayments of notes payable (5,522 ) (41,704 ) Payments of loan origination costs (147 ) (120 ) Net cash provided by (used in) financing activities 10,247 (6,388 ) Net increase in cash and cash equivalents 11,582 3,573 Cash and cash equivalents at beginning of period 8,298 849 Cash and cash equivalents at end of period $ 19,880 $ 4,422 Supplemental disclosure of cash flow information: Cash paid for interest $ 4,047 $ 3,915 See notes to consolidated financial statements 5 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 Note 1–Interim Financial Statements The consolidated financial statements included in this report are unaudited; however, amounts presented in the balance sheet as of December 31, 2006 are derived from our audited consolidated financial statements at that date.The unaudited financial statements at September 30, 2007 have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information on a basis consistent with the annual audited consolidated financial statements and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements.The consolidated financial statements presented herein reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the financial position of Whitestone REIT (“Whitestone”, “us”, “we”, and “our”), formerly known as Hartman Commercial Properties REIT, and our subsidiary as of September 30, 2007 and results of operations and cash flows for the three and nine month periods ended September 30, 2007.All of these adjustments are of a normal recurring nature.The results of operations for the interim period are not necessarily indicative of the results expected for a full year.The statements should be read in conjunction with the audited consolidated financial statements and notes which are included in our Annual Report on Form 10-K. Business Whitestone was formed as a real estate investment trust, pursuant to the Texas Real Estate Investment Trust Act on August 20, 1998.In July 2004, Whitestone changed its state of organization from Texas to Maryland pursuant to a merger of Whitestone directly with and into a Maryland real estate investment trust formed for the sole purpose of the reorganization and the conversion of each outstanding common share of beneficial interest of the Texas entity into 1.42857 common shares of beneficial interest of the Maryland entity.Whitestone serves as the general partner of Whitestone REIT Operating Partnership, L.P. (the “Operating Partnership” or “WROP” or “OP”), formerly known as Hartman REIT Operating Partnership L.P., which was formed on December 31, 1998 as a Delaware limited partnership.Whitestone currently conducts substantially all of its operations and activities through the Operating Partnership.As the general partner of the Operating Partnership, Whitestone has the exclusive power to manage and conduct the business of the Operating Partnership, subject to certain customary exceptions.As of September 30, 2007 and December 31, 2006, we owned and operated 36 retail, warehouse and office properties in and around Houston, Dallas and San Antonio, Texas. Note 2–Summary of Significant Accounting Policies Basis of presentation We are the sole general partner of the Operating Partnership and possess full legal control and authority over the operations of the Operating Partnership.As of September 30, 2007 and December 31, 2006, we owned a majority of the partnership interests in the Operating Partnership.Consequently, the accompanying consolidated financial statements include the accounts of the Operating Partnership.All significant inter-company balances have been eliminated.Minority interest in the accompanying consolidated financial statements represents the share of equity and earnings of the Operating Partnership allocable to holders of partnership interests other than us.Net income is allocated to minority interests based on the weighted-average percentage ownership of the Operating Partnership during the year.Issuance of additional common shares of beneficial interest in Whitestone (“common shares”) and units of limited partnership interest in the Operating Partnership that are convertible into common shares on a one for one basis (“OP Units”) changes the ownership interests of both the minority interests and Whitestone. Our financial records are maintained on the accrual basis of accounting under which revenues are recognized when earned, and expenses are recorded when incurred. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates that we use include the estimated useful lives for depreciable and amortizable assets and costs, the estimated allowance for doubtful accounts, and the estimated fair value of interest rate swaps.Actual results could differ from those estimates. 6 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 Revenue recognition All leases on our properties are classified as operating leases, and the related rental income is recognized on a straight-line basis over the terms of the related leases.Differences between rental income earned and amounts due per the respective lease agreements are capitalized or charged, as applicable, to accrued rent receivable.Percentage rents are recognized as rental income when the thresholds upon which they are based have been met.Recoveries from tenants for taxes, insurance, and other operating expenses are recognized as revenues in the period the corresponding costs are incurred.We have established an allowance for doubtful accounts against the portion of tenant accounts receivable which is estimated to be uncollectible. Real estate Real estate properties are recorded at cost, net of accumulated depreciation.Improvements, major renovations, and certain costs directly related to the acquisition, improvement, and leasing of real estate are capitalized.Expenditures for repairs and maintenance are charged to operations as incurred.Depreciation is computed using the straight-line method over the estimated useful lives of 5 to 39 years for the buildings and improvements.Tenant improvements are depreciated using the straight-line method over the life of the lease. Management reviews our properties for impairment annually or whenever events or changes in circumstances indicate that the carrying amount of the assets, including accrued rental income, may not be recoverable through operations.Management determines whether an impairment in value has occurred by comparing the estimated future cash flows (undiscounted and without interest charges), including the estimated residual value of the property, with the carrying cost of the property.If impairment is indicated, a loss will be recorded for the amount by which the carrying value of the property exceeds its fair value.No impairment was recorded for both the three and nine months ended September 30, 2007 and 2006. Cash and cash equivalents We consider all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents.Cash and cash equivalents at September 30, 2007 and December 31, 2006 consist of demand deposits at commercial banks and money market funds. Escrows and acquisition deposits Escrow deposits include escrows established pursuant to certain mortgage financing arrangements for real estate taxes and insurance.Acquisition deposits include earnest money deposits on future acquisitions. Unamortized lease commissions and loan costs Leasing commissions are amortized using the straight-line method over the terms of the related lease agreements.Loan costs are amortized on the straight-line method over the terms of the loans, which approximates the interest method.Costs allocated to in-place leases whose terms differ from market terms related to acquired properties are amortized over the remaining life of the respective leases. 7 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 Federal income taxes We qualify as a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986 and are therefore not subject to Federal income taxes provided we meet all conditions specified by the Internal Revenue Code for retaining our REIT status.We believe we have continuously met these conditions since reaching 100 shareholders in 1999 (see Note 9). Derivative instruments We have initiated a program designed to manage exposure to interest rate fluctuations and ensure compliance with debt covenants on our credit facility.We entered into an interest rate swap agreement in March 2006 with respect to amounts borrowed under certain of our credit facilities, which effectively exchanges existing obligations to pay interest based on floating LIBOR rates for obligations to pay interest based on fixed rates.This interest rate swap was terminated on September 28, 2007. Changes in the market value of the derivative instruments and in the market value of the hedged items are recorded in earnings each reporting period.For items that are appropriately classified as cash flow hedges in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 133, “Accounting forDerivative Instruments and Hedging Activities,” changes in the market value of the instruments and in the market value of the hedged items are recorded as other comprehensive income with the exception of the portion of the hedged items that are considered ineffective.The derivative instruments are reported at fair value as other assets or other liabilities as applicable.At September 30, 2007, we had no active derivative instruments included in the consolidated balance sheet. Additionally, approximately $0.05 million and $0.03 million are included in other expense on the consolidated statements of operations for the three and nine months ended September 30, 2007 related to the change in fair value of the derivative instrument which was terminated on September 28, 2007. Fair value of financial instruments Our financial instruments consist primarily of cash, cash equivalents, accounts receivable, derivative instruments, accounts and notes payable.The carrying value of cash, cash equivalents, accounts receivable and accounts payable are representative of their respective fair values due to the short-term nature of these instruments.The fair value of our debt obligations is representative of its carrying value based upon current rates offered for similar types of borrowing arrangements.The fair value of interest rate swaps (used for hedging purposes) is the estimated amount that the financial institution would receive or pay to terminate the swap agreements at the reporting date, taking into account current interest rates and the current credit worthiness of the swap counterparties. Accrued rent and accounts receivable Receivable balances outstanding include base rents, tenant reimbursements and receivables attributable to the straight lining of rental commitments.An allowance for the uncollectible portion of accounts receivable is determined based upon an analysis of balances outstanding, historical bad debt levels, customer credit worthiness and current economic trends. Recent accounting pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value underU.S. generally accepted accounting principles and requires enhanced disclosures about fair value measurements. It does not require any new fair value measurements.SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. 8 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 We are required to adopt SFAS 157 in the first quarter of 2008, and we are currently evaluating the impact that this Statement will have on our financial position, results of operations or cash flows. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No. 115”(“SFAS 159”).SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.We have not decided if we will choose to measure any eligible financial assets and liabilities at fair value under the provisions of SFAS 159. Concentration of risk Substantially all of our revenues are generated from office, warehouse and retail locations in the Houston, Dallas and San Antonio, Texas metropolitan areas.We maintain cash accounts in major U.S. financial institutions.The terms of these deposits are on demand to minimize risk.The balances of these accounts occasionally exceed the federally insured limits, although no losses have been incurred in connection with these deposits. Reclassification We have reclassified certain prior fiscal year amounts in the accompanying financial statements in order to be consistent with the current fiscal year presentation. During the first quarter of 2007, we have reclassified certain amounts due from Hartman Management, LP, the former advisor, from due to affiliates to accrued rent and accounts receivable.We have also reclassified interest expense from operating expense to other expense and interest income from revenues to other income in the Consolidated Statements of Operations for the three and nine months ended September 30, 2007.The reclassification of interest income and expense decreased revenues and operating expenses and increased other income and expense but had no impact on net income. Comprehensive income We follow SFAS No. 130, “Reporting Comprehensive Income,” which establishes standards for reporting and display of comprehensive income and its components.For the periods presented, we did not have significant amounts of other comprehensive income. Note 3–Interest Rate Swap Effective March 16, 2006, we executed an interest rate swap used to mitigate the risks associated with adverse movements in interest rates which might affect expenditures.We did not designate this derivative contract as a hedge, and as such, the change in the fair value of the derivative is recognized currently in earnings.This derivative instrument has a total notional amount of $30 million, is at a fixed rate of 5.09% plus the LIBOR margin, and matures monthly through March 2008.We terminated this derivative instrument on September 28, 2007 and as such, no amount is included in prepaid expenses and other assets in our consolidated balance sheet at September 30, 2007. Approximately $0.05 million and $0.03 million are included in other expense in our consolidated statement of operations for the three and nine months ended September 30, 2007 as a result of a decrease in value during those periods. On October 1, 2007, we executed an interest rate swap used to mitigate the risks associated with adverse movements in interest rates which might affect expenditures.We have designated this derivative contract as a cash flow hedge, and as such, the change in the fair value of the derivative will be recognized in other comprehensive income.This derivative instrument has a total notional amount of $70 million, is at a fixed rate of 4.767% plus the LIBOR margin, and matures monthly through October 1, 2008. 9 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 Note 4–Real Estate We account for real estate acquisitions pursuant to SFAS 141, “Business Combinations.” Accordingly, we allocate the purchase price of the acquired properties to land, building and improvements, identifiable intangible assets and to the acquired liabilities based on their respective fair values. Identifiable intangibles include amounts allocated to acquired out-of-market leases, the value of in-place leases and customer relationship value, if any. We determine fair value based on estimated cash flow projections that utilize appropriate discount and capitalization rates and available market information. Estimates of future cash flows are based on a number of factors including the historical operating results, known trends and specific market and economic conditions that may affect the property. Factors considered by management in our analysis of determining the as-if-vacant property value include an estimate of carrying costs during the expected lease-up periods considering market conditions, and costs to execute similar leases. In estimating carrying costs, management includes real estate taxes, insurance and estimates of lost rentals at market rates during the expected lease-up periods, tenant demand and other economic conditions. Management also estimates costs to execute similar leases including leasing commissions, tenant improvements, and legal and other related expenses. Intangibles related to out-of-market leases and in-place lease value are recorded as acquired lease intangibles and are amortized as an adjustment to rental revenue or amortization expense, as appropriate, over the remaining terms of the underlying leases. Premiums or discounts on acquired out-of-market debt are amortized to interest expense over the remaining term of such debt. On July 26, 2007, we sold a 2.4 acre parcel of vacant land adjacent to our South Shaver retail property located in Houston, Texas for a sales price of $0.3 million.A gain of $0.1 million was generated from this sale, which is reflected in our consolidated financial statements for the three and nine months ended September 30, 2007.It is anticipated that the funds received from this sale will be used for future acquisitions and/or capital improvements to existing properties. At September 30, 2007, we owned 36 commercial properties in the Houston, Dallas and San Antonio, Texas areas comprising approximately 3,093,000 square feet of gross leasable area. Note 5–Note Receivable In January 2003, we partially financed the sale of a property we had previously sold and for which we had taken a note receivable of $0.4 million as part of the consideration.We advanced $0.3 million and renewed and extended the balance of $0.4 million still due from the original sale. The original principal amount of the note receivable, dated January 10, 2003, is $0.7 million.The note had monthly installments of $6,382, including interest at 7% per annum, for the first two years, and therafter monthly installments of $7,489 with interest at 10% per annum until maturity on January 10, 2018. This note was paid in full on August 30, 2007. 10 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 Note 6–Accrued Rent and Accounts Receivable, net Accrued rent and accounts receivable, net, consists of amounts accrued, billed and due from tenants, amounts due from insurance claims, allowance for doubtful accounts and other receivables as follows (in thousands): September 30, December 31, 2007 2006 Tenant receivables $ 2,303 $ 1,941 Accrued rent 3,365 3,035 Allowance for doubtful accounts (1,032 ) (641 ) Insurance claim receivable 465 427 Other receivables 257 - Totals $ 5,358 $ 4,762 Note 7–Debt Mortgages and other notes payable consist of the following (in thousands): September 30, December 31, 2007 2006 Mortgages and other notes payable $ 10,085 $ 5,138 Revolving loan secured by properties 73,525 61,225 Totals $ 83,610 $ 66,363 As of September 30, 2007, we have two active loans which are described below: Revolving Credit Facility We have a revolving credit facility with a consortium of banks.The credit facility is secured by a pledge of the partnership interests in Whitestone REIT Operating Partnership III LP (“WROP III”), a wholly owned subsidiary of the Operating Partnership that was formed to hold title to the properties comprising the borrowing base pool for the facility.At September 30, 2007, WROP III owns 35 properties. As of September 30, 2007 and December 31, 2006, the balance outstanding under the credit facility was $73.5 million and $61.2 million, respectively, and the availability to draw was $1.5 million and $13.8 million, respectively. Outstanding amounts under the credit facility accrue interest computed (at our option) at either the LIBOR or the Alternative Base Rate on the basis of a 360 day year, plus the applicable margin as determined from the following table: Alternative Base Total Leverage Ratio LIBOR Margin Rate Margin Less than 60% but greater than or equal to 50% 2.40% 1.150% Less than 50% but greater than or equal to 45% 2.15% 1.025% Less than 45% 1.90% 1.000% The Alternative Base Rate is a floating rate equal to the higher of the bank’s base rate or the Federal Funds Rate plus 0.5%.LIBOR Rate loans will be available in one, two, three or six month periods, with a maximum of nine contracts at any time. The effective interest rate as of September 30, 2007 was 7.03% per annum. 11 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 Interest only is payable monthly under the loan with the total amount of principal due at maturity on March 11, 2008.The loan may be prepaid at any time in part or in whole, provided that the credit facility is not in default.If LIBOR pricing is elected, there is a prepayment penalty based on a “make-whole” calculation for all costs associated with prepaying a LIBOR borrowing. The revolving credit facility is supported by a pool of eligible properties referred to as the borrowing base pool.The borrowing base pool must meet the following criteria: · We will provide a negative pledge on the borrowing base pool and may not provide a negative pledge of the borrowing base pool to any other lender. · The properties must be free of all liens, unless otherwise permitted. · All eligible properties must be retail, office-warehouse, or office properties, must be free and clear of material environmental concerns and must be in good repair. · The aggregate physical occupancy of the borrowing base pool must remain above 80% at all times. · No property may comprise more than 15% of the value of the borrowing base pool with the exception of Corporate Park Northwest, which is allowed into the borrowing base pool. · The borrowing base pool must at all times be comprised of at least ten properties. · The borrowing base pool properties may not contain development or redevelopment projects. Properties can be added to and removed from the borrowing base pool at any time provided no defaults would occur as a result of the removal.If a property does not meet the criteria of an eligible property and we want to include it in the borrowing base pool, a majority vote of the bank consortium is required for inclusion in the borrowing base pool. Covenants, tested quarterly, relative to the borrowing base pool are as follows: · We will not permit any liens on the properties in the borrowing base pool unless otherwise permitted. · The ratio of aggregate net operating income from the borrowing base pool to debt service shall at all times exceed 1.5 to 1.0.For any quarter, debt service shall be equal to the average loan balance for the past quarter times an interest rate which is the greater of (a) the then current annual yield on ten year United States Treasury notes over 25 years plus 2%; (b) a 6.5% constant; or (c) the actual interest rate for the facility. · The ratio of the value of the borrowing base pool to total funded loan balance must always exceed 1.67 to 1.00.The value of the borrowing base pool is defined as aggregate net operating income for the preceding four quarters, less a $0.15 per square foot per annum capital expenditure reserve, divided by a 9.25% capitalization rate. Other covenants, tested quarterly, relative to us are as follows: · We will not permit our total indebtedness to exceed 60% of the fair market value of our real estate assets at the end of any quarter.Total indebtedness is defined as all our liabilities, including this facility and all other secured and unsecured debt, including letters of credit and guarantees.Fair market value of real estate assets is defined as aggregate net operating income for the preceding four quarters, less a $0.15 per square foot per annum capital expenditure reserve, divided by a 9.25% capitalization rate. · The ratio of consolidated rolling four-quarter earnings before interest, income tax, depreciation and amortization expenses to total interest expense, including capitalized interest, shall not be less than 2.0 to 1.0. · The ratio of consolidated earnings before interest, income tax, depreciation and amortization expenses to total interest expense, including capitalized interest, principal amortization, capital expenditures and preferred stock dividends shall not be less than 1.5 to 1.0.Capital expenditures shall be deemed to be $0.15 per square foot per annum. · The ratio of secured debt to fair market value of real estate assets shall not be greater than 40%. 12 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 · The ratio of declared dividends to funds from operations shall not be greater than 95%.This has been amended to 105% through March 11, 2008, · The ratio of development assets to fair market value of real estate assets shall not be greater than 20%. · We must maintain our status as a REIT for income tax purposes. · Total other investments shall not exceed 30% of total asset value.Other investments shall include investments in joint ventures, unimproved land, marketable securities and mortgage notes receivable.Additionally, the preceding investment categories shall not comprise greater than 30%, 15%, 10% and 20%, respectively, of total other investments. · We must maintain a consolidated tangible net worth of not less than $30 million plus 75% of the value of stock and OP units issued in conjunction with an offering or with the acquisition of an asset or stock.Consolidated tangible net worth is defined as shareholders equity less intangible assets. Mortgage Loan on Windsor Park Centre On March 1, 2007, we obtained a $10 million loan to pay off the loan obtained upon the acquisition of the Windsor Park property and to provide funds for future acquisitions.The mortgage loan is secured by the Windsor Park property which is owned by Whitestone REIT Operating Company IV LLC (“WROC IV”), a wholly owned subsidiary of the Operating Partnership that was formed to hold title to the Windsor Park property.On March 1, 2007, we conveyed ownership of the Windsor Park property from the Operating Partnership to WROC IV in order to secure the $10 million mortgage loan. The note is payable in equal monthly installments of principal and interest of $60,212, with interest at the rate of 6.04% per annum.The balance of the note is payable in full on March 1, 2014.The loan balance is approximately $9.9 million at September 30, 2007. Annual maturities of notes payable as of September 30, 2007, including the revolving loan, are as follows (in thousands): Year Ended September 30, 2008 $ 73,680 2014 9,930 $ 83,610 13 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 Note 8–Earnings Per Share Basic earnings per share is computed using net income (loss) available to common shareholders and the weighted average number of common shares outstanding.Diluted earnings per share reflects common shares issuable from the assumed conversion of OP Units.Only those items that have a dilutive impact on basic earnings per share are included in the diluted earnings per share.Accordingly, excluded from the earnings per share calculation for each of the three and nine months ended September 30, 2007 and 2006 are 5,808,nits as their inclusion would be anti-dilutive. Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Basic and diluted earnings per share: Net income (in thousands) $ 172 $ 603 $ 167 $ 2,025 Basic and diluted earnings per share $ 0.017 $ 0.061 $ 0.017 $ 0.212 Weighted average common shares outstanding (in thousands) 10,001 9,830 9,998 9,548 14 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 Note 9–Federal Income Taxes Federal income taxes are not provided because we intend to and believe we qualify as a REIT under the provisions of the Internal Revenue Code.Our shareholders include their proportionate taxable income in their individual tax returns.As a REIT, we must distribute at least 90% of our ordinary taxable income to our shareholders and meet certain income sources and investment restriction requirements.In addition, REITs are subject to a number of organizational and operational requirements.If we fail to qualify as a REIT in any taxable year, we will be subject to federal income tax (including any applicable alternative minimum tax) on our taxable income at regular corporate tax rates. Taxable income differs from net income for financial reporting purposes principally due to differences in the timing of recognition of interest, real estate taxes, depreciation and rental revenue. Note 10–Related-Party Transactions Prior to October 2006, our day-to-day operations and portfolio of properties were managed by Hartman Management through property management and advisory agreements. Mr. Hartman, our former President, Secretary, Chief Executive Officer, and Chairman of the Board, is the sole limited partner of Hartman Management, as well as the president, secretary, sole trustee and sole shareholder of the general partner of Hartman Management. Mr. Hartman was removed by our Board as our President, Secretary, and Chief Executive Officer on October 2, 2006, and he resigned from our Board on October 27, 2006. In October 2006, our Board terminated for cause our property management agreement with Hartman Management.Hartman Management turned over all property management functions to us on November 14, 2006. In addition, our Board elected not to renew our advisory agreement, dated August 31, 2004, with Hartman Management.This agreement had been extended on a month-to-month basis and ultimately expired on September 30, 2006. Transactions between us, Hartman Management, and Mr. Hartman are considered related party transactions and are discussed in the following paragraphs. In January 1999, we entered into a property management agreement with Hartman Management.Effective September 1, 2004, this agreement was amended and restated.Prior to September 1, 2004, in consideration for supervising the management and performing various day-to-day affairs, we paid Hartman Management a management fee of 5% and a partnership management fee of 1% based on effective gross revenues from the properties, as defined in the agreement.After September 1, 2004, we paid Hartman Management property management fees in an amount not to exceed the fees customarily charged in arm’s length transactions by others rendering similar services in the same geographic area, as determined by a survey of brokers and agents in that area.These fees have ranged between approximately 2% and 4% of gross revenues (as defined in the amended and restated agreement) for the management of office buildings and approximately 5% of gross revenues for the management of retail and warehouse properties. Effective September1, 2004, we entered into an advisory agreement with Hartman Management which provided that we pay Hartman Management a quarterly fee of one-fourth of .25% of gross asset value (as defined in the advisory agreement) for asset management services.In addition, the advisory agreement provided for the payment of a deferred performance fee, payable in certain events, including termination of the advisory agreement, based upon appreciation in the value of certain of our real estate assets.The advisory agreement expired by its terms on September 30, 2006. We incurred total management, partnership and asset management fees of $0.6 million and $1.4 million, under the advisory and management agreements for the three and nine months ended September 30, 2006.We incurred no such fee for the three months and nine months ended September 30, 2007.No management fees were payable at September 30, 2007 or December 31, 2006.We have not accrued any deferred performance fees, as we believe the amount of these fees, if any are owing, cannot be determined with reasonable certainty at this time. 15 WHITESTONE REIT AND SUBSIDIARY Notes to Consolidated Financial Statements September 30, 2007 In consideration of leasing the properties, we historically paid Hartman Management leasing commissions for leases originated by Hartman Management and for expansions and renewals of existing leases.We incurred total leasing commissions to Hartman Management of $0.2 million and $0.8 million for the three and nine months ended September 30, 2006.No such fees were incurred for the three and nine months ended September 30, 2007.No such amounts were payable at September 30, 2007 and December 31, 2006. In connection with our public offering described in Note 11, we have reimbursed Hartman Management up to 2.5% of the gross selling price of all common shares sold for organization and offering expenses (excluding selling commissions and a dealer manager fee) incurred by Hartman Management on our behalf.We have paid our dealer manager, through Hartman Management by agreement between them, a fee of up to 2.5% of the gross selling price of all common shares sold in the offering.We incurred total fees of $0.03 million and $0.1 million for the three and nine months ended September 30, 2006.No such fees were incurred for the three and nine months ended September 30, 2007.These fees have been treated as offering costs and netted against the proceeds from the sale of common shares.On October 2, 2006, our Board elected to terminate the public offering described in Note 11. Also in connection with our public offering described in Note 11, Hartman Management has historically received an acquisition fee equal to 2% of the gross selling price of all common shares sold for services in connection with the selection, purchase, development or construction of properties for us.The advisory agreement expired by its terms on September 30, 2006.On September 30, 2006, $0.2 million of acquisition fees paid to Hartman Management had been capitalized and not yet allocated to the purchase price of a property.In accordance with the advisory agreement, Hartman Management is obligated to reimburse us for any acquisition fee that has not been allocated to the purchase price of our properties as provided for in our declaration of trust.A letter demanding payment was sent to Hartman Management on December 21, 2006, and $0.2 million is included in accrued rent and accounts receivables on our consolidated balance sheet at September 30, 2007 as reclassified from December 31, 2006 as described in Note 2 –
